EXHIBIT 10.12

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of October 13, 2000 and made effective as of
October 16, 2000, by and among MMI Products, Inc., a Delaware corporation (the
"Company"), MMI Management Services LP, a Delaware limited liability
partnership, and Ronald R. Ross residing at 816 Hills Creek Drive, McKinney,
Texas 75077 (the "Executive").

W I T N E S S E T H :

WHEREAS, the Company and MMI Management Services LP, respectively, desire to
employ the Executive as their President and Chief Executive Officer ("CEO") and
the Executive desires to accept such employment, all on the terms and conditions
specified herein; and

WHEREAS, the Executive, the Company and MMI Management Services LP desire to set
forth in writing all of their respective duties, rights and obligations with
respect to the Executive's employment by the Company and MMI Management Services
LP; and

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

 1.  Employment and Term. The Company and MMI Management Services LP hereby each
     employ the Executive, and the Executive hereby accepts employment by the
     Company and MMI Management Services LP, in the capacity and upon the terms
     and conditions hereinafter set forth. The term of employment under this
     Agreement shall be for the period commencing October 16, 2000 through and
     including October 15, 2002, unless terminated earlier as herein provided
     (the "Term of Employment").
 2.  Duties. The Executive shall serve as the Company's and MMI Management
     Services LP's President and CEO, and shall perform such duties, functions
     and responsibilities as are associated with and incident to that position
     and as the Company and MMI Management Services LP may, from time to time,
     require of him; provided that such duties, functions and responsibilities
     are commensurate with the duties, functions and responsibilities generally
     performed by a president and chief executive officer of a company which is
     similar in size, nature and complexity to the Company. The Executive shall
     serve the Company and MMI Management Services LP faithfully,
     conscientiously and to the best of the Executive's ability and shall
     promote the interests and reputations of the Company and MMI Management
     Services LP. Unless prevented by sickness, disability or death, the
     Executive shall devote all of the Executive's time, attention, knowledge,
     energy and skills, during normal working hours, and at such other times as
     the Executive's duties may reasonably require, to the duties of the
     Executive's employment. The principal place of employment of the Executive
     shall be Houston, Texas and/or such other location as shall be necessary
     for the Executive to discharge the Executive's duties hereunder. The
     Executive acknowledges that in the course of employment the Executive may
     be required, from time to time, to travel on behalf of the Company and MMI
     Management Services LP.
 3.  Compensation and Benefits. As full and complete compensation for the
     Executive's execution and delivery of this Agreement and performance of any
     services hereunder, the Company or, as applicable, MMI Management Services
     LP shall pay, grant or provide the Executive, and the Executive agrees to
     accept, the following compensation and benefits:
      a. Base Salary. For the period beginning October 16, 2000 through October
         15, 2001, MMI Management Services LP shall pay the Executive a base
         salary calculated at an annual rate of $750,000, payable in accordance
         with MMI Management Services LP's regular payroll practices as may be
         in effect from time to time. For the period beginning October 16, 2001
         through October 15, 2002, MMI Management Services LP shall pay the
         Executive a base salary calculated at an annual rate of $1,000,000,
         payable in accordance with MMI Management Services LP's regular payroll
         practices as may be in effect from time to time. Subject to the
         provisions in Section 4(a) and (b), Executive shall not be entitled to
         a performance-based or incentive bonus at any time.
      b. Signing Bonus. MMI Management Services LP, shall pay the Executive a
         signing bonus in the gross amount of $250,000, simultaneous with the
         Executive's execution and delivery of this Agreement to the Company.
      c. Fringe Benefits. The Company shall afford the Executive the opportunity
         to participate in any health care, dental, disability insurance,
         retirement, savings and any other employee benefits plans, policies or
         arrangements which the Company maintains for its employees in
         accordance with the written terms of such plans, policies or
         arrangements. Nothing in this Agreement shall require the Company or
         its affiliates to establish, maintain or continue any benefit plans,
         policies or arrangements or restrict the right of the Company or any of
         its affiliates to amend, modify or terminate any such benefit plan,
         policy or arrangement.
      d. Expenses. The Executive shall be entitled to reimbursement or payment
         of reasonable business expenses in accordance with the MMI Management
         Services LP's policies applicable to its senior executives, as the same
         may be amended from time to time in the MMI Management Services LP's
         sole discretion, following the Executive's submission of appropriate
         receipts, bills and/or expense reports to the MMI Management Services
         LP in accordance with such policies. MMI Management Services LP shall
         also reimburse the Executive for all reasonable attorneys' fees
         incurred in connection with the negotiation and execution of this
         Agreement in an amount not to exceed $12,500.
      e. Vacations, Holidays or Temporary Leave. The Executive shall be entitled
         to take four (4) weeks of vacation per year, without loss or diminution
         of compensation. Such vacation shall be taken at such time or times
         consistent with the needs of the Company's business. The Executive
         shall further be entitled to the number of paid holidays, and leaves
         for illness or temporary disability in accordance with the Company's
         policies as such policies may be amended from time to time or
         terminated in the Company's sole discretion.
      f. Car Allowance. During the Term of Employment, MMI Management Services
         LP shall pay to the Executive as a car allowance the gross amount of
         $800 per month to cover vehicle lease/purchase, insurance and
         maintenance expenses. The car allowance shall be paid to the Executive
         concurrently with the base salary payments referred to in Section 3(a)
         above.
      g. Housing. During the Term of Employment and while the Company's
         headquarters are located in a city or surrounding metropolitan area in
         which Executive is not a resident, MMI Management Services LP shall
         provide the Executive with a corporate apartment.

 4.  Transaction Fees.
      a. Success Fee. If during the Term of Employment or within the six month
         period following the Termination Date (as hereinafter defined) if
         Executive's employment is terminated pursuant to Sections 6(a)(i),
         (ii), (iv) or (vi), a party unaffiliated with the current stockholders
         of the Company's parent, Merchant Metals Holding Corporation ("MMHC")
         (a "Third Party"), agrees to acquire, pursuant to a letter of intent or
         a definitive agreement, or acquires all or substantially all of the
         Company's assets or on a post-transaction basis acquires, directly or
         indirectly or by merger, recapitalization, or consolidation, at least a
         majority in voting power and in economic interest of MMHC's outstanding
         equity (a "Transaction"), the Company shall pay Executive, at the time
         of closing (the "Closing") of the Transaction, a success fee (the
         "Success Fee") equal to 0.50% of the Aggregate Equity Consideration (as
         hereinafter defined). For purposes of this Agreement, "Aggregate Equity
         Consideration" shall mean the total amount of cash, debt and equity
         securities (valued at the fair market value on the date of Closing)
         received by pre-Transaction holders of MMHC's equity in the Transaction
         in respect of such equity, provided that in the case of a sale of all
         or substantially all of the Company's assets, following which the Net
         Proceeds (hereinafter defined) thereof shall not have been distributed
         to the holders of MMHC's equity, "Aggregate Equity Consideration" shall
         instead mean the Net Proceeds of such Transaction. For purposes of this
         Agreement, "Net Proceeds" shall mean the gross proceeds from the sale
         of all or substantially all of the assets of the Company after
         reduction for all costs incurred as a result of the Transaction,
         including any taxes payable (including income taxes), and all
         liabilities of the MMHC and its subsidiaries, including a reserve for
         contingent and unknown liabilities, not assumed by the Third Party. Any
         consideration held in escrow and any future payments which are
         contingent upon the passage of time, the failure of claims to arise
         and/or the performance of the Company, MMHC or any of their successors
         shall become Aggregate Equity Consideration when paid by the Third
         Party (directly or through the release of escrowed funds) and the
         Success Fee attributable thereto shall be promptly due and payable by
         MMI Management Services LP to the Executive. Notwithstanding the
         foregoing, Executive shall not be entitled to the Success Fee based
         upon a Transaction occurring after the Term of Employment unless the
         Company and Executive shall have been involved in active discussions
         with the Third Party prior to the Termination Date regarding the
         Transaction. Further, in the event that the Executive is otherwise
         eligible for a Success Fee pursuant to the terms of this Section, but
         Executive's termination of employment was pursuant to Section
         6(a)(i)(death) or Section 6(a)(ii)(disability), the Company and the
         Executive, or the Executive's legal guardian or representatives of
         Executive's estate, as the case may be, shall agree on a fair amount
         which shall constitute the Success Fee, based upon the level of
         Executive's direct involvement in the Transaction prior to the
         Termination Date and how soon within the six months after the
         Termination Date the event which triggered the Success Fee occurred. In
         no event shall the Success Fee be greater than the amount due the
         Executive under this Section 4(a) in the event of a termination Without
         Cause or a resignation for Good Reason. In the event the parties cannot
         agree on a fair amount to be awarded to the Executive or his estate,
         the matter shall be submitted to arbitration under Section 8 hereof and
         the arbitrator shall be bound by the factors set forth in this Section
         relating to the determination of a fair amount.
      b. Change of Control Fee. If during the Term of Employment or within the
         six month period following the Termination Date (as hereinafter
         defined) if Executive's employment is terminated pursuant to Sections
         6(a)(i), (ii), (iv) or (vi), or, on the date of consummation of a
         Transaction, Section 6(a)(v), an agreement, in the form of a letter of
         intent or a definitive agreement, is entered into in contemplation of
         the consummation of a Transaction (as defined in Section 4(a) above) or
         a Transaction is consummated and Executive does not remain or become
         employed by the Company or MMI Management Services LP or any of their
         respective parents, subsidiaries, divisions, affiliates, shareholders
         or partners or become employed or otherwise engaged in a consulting
         capacity by the successor entity or owner (a "Subsequent Employer"),
         MMI Management Services LP shall pay to Executive a lump sum payment in
         the amount of $2,250,000 (the "Change of Control Fee") at the Closing
         of the Transaction. The Change of Control Fee shall be forfeited and
         returned to MMI Management Services LP if Executive becomes reemployed,
         employed or is otherwise engaged in a consulting capacity by the
         Company or MMI Management Services LP or any of their respective
         parents, subsidiaries, divisions, affiliates, shareholders, or partners
         or the successor entity or owner within one year following the Closing
         of the Transaction. Notwithstanding the foregoing, Executive shall not
         be entitled to the Change of Control Fee based upon a Transaction
         occurring after the Term of Employment unless the Company and Executive
         shall have been in active discussions with the Third Party prior to the
         Termination Date regarding the Transaction. Further, in the event that
         the Executive is otherwise eligible for a Change of Control Fee
         pursuant to the terms of this Section, but Executive's termination of
         employment was pursuant to Section 6(a)(i)(death) or Section
         6(a)(ii)(disability), the Company and the Executive, or the
         representatives of Executive's estate shall agree on a fair amount
         which shall constitute the Change of Control Fee, based upon the level
         of Executive's direct involvement in the Transaction prior to the
         Termination Date and how soon within the six months after the
         Termination Date the event which triggered the Change of Control Fee
         occurred. In no event shall the Change of Control Fee be greater than
         the amount due the Executive under this Section 4(b) in the event of a
         termination Without Cause or a resignation for Good Reason. In the
         event the parties cannot agree on a fair amount to be awarded to the
         Executive or his estate, the matter shall be submitted to arbitration
         under Section 8 hereof and the arbitrator shall be bound by the factors
         set forth in this Section relating to the determination of a fair
         amount.
      c. 280G Limitation. If the Success Fee and/or Change of Control Fee
         payable hereunder constitutes a "parachute payment" within the meaning
         of Section 280G of the Internal Revenue Code of 1986, as amended (the
         "Code"), and if (but only if) the sum of the "present value" (as
         determined under Section 280G of the Code) of the Success Fee and/or
         Change of Control Fee and the "present value" of any other "parachute
         payment" from the Company or MMI Management Services LP exceeds an
         amount equal to 299% of the Executive's "base amount" within the
         meaning of Section 280G of the Code (the "299% Amount"), the amount of
         either the Success Fee or the Change of Control Fee payable hereunder
         shall be reduced to the extent necessary so that the sum of the
         "present values" of all such "parachute payments" does not exceed the
         299% Amount. The determination of whether any amount payable hereunder
         constitutes a "parachute payment" which causes the 299% Amount to be
         exceeded shall be made, if requested by the Executive, the Company or
         MMI Management Services LP, by the Company's and MMI Management
         Services LP's public accounting firm. The costs of obtaining such
         determination shall be borne by the Company and/or MMI Management
         Services LP, as the case may be. The fact that the Success Fee or
         Change of Control Fee may be reduced pursuant to this Section shall not
         limit or otherwise affect any rights of the Executive to any employee
         benefit or other right arising other than pursuant to this Agreement.
      d. No Obligation. Nothing contained in this Agreement shall in any way be
         construed to obligate the Company, MMI Management Services LP, or any
         of their respective parents, subsidiaries, divisions, affiliates,
         shareholders or partners to engage in the Transaction (as defined in
         Section 4(a)) at any time during the Term of Employment or otherwise.
      e. Equitable Adjustment. In the event that a transaction does not
         expressly fall within the definition of a Transaction, but has the same
         practical effect, subject to the requirements of this Section 4,
         Executive will be entitled to receive a Success Fee and Change of
         Control Fee as determined in a manner agreed to by the Company and the
         Executive (or if applicable, Executor's legal guardian or
         representatives of Executive's estate). In the event the parties cannot
         agree on the amount(s) to be paid to the Executive or his estate, the
         matter shall be submitted to arbitration under Section 8 hereof.

 5.  Non-Competition, Confidentiality, Discoveries and Works:
      a. Non-Competition: During the Term of Employment and, upon the Company's
         election, for up to twelve (12) months following the Term of
         Employment, the Executive agrees not to compete in any manner, either
         directly or indirectly, whether for compensation, ownership interest or
         otherwise, with the Company and MMI Management Services LP, or to
         assist any other person or entity to compete with the Company and/or
         MMI Management Services LP either:
          i.  by producing, developing or marketing, or assisting others to
              produce, develop or market, or
          ii. by accepting employment from or having any other relationship
              (including, without limitation, through owning, managing,
              operating, controlling or consulting) with any entity which
              produces, develops or markets,
     
         a product, process, or service which is competitive with those
         products, processes, or services of the Company and/or MMI Management
         Services LP, whether existing or planned for in the future, on which
         the Executive has worked, or concerning which the Executive has in any
         manner acquired knowledge of or had access to Confidential Information
         (as defined in Section 5(e)(iii) below), during the period of the
         Executive's employment, provided, however, that it shall not be a
         violation of this Agreement for the Executive to have beneficial
         ownership of less than 5% of the outstanding amount of any class of
         securities listed on a national securities exchange or quoted on an
         inter-dealer quotation system. If the Company and MMI Management
         Services LP elect to maintain the provisions of this Section 5(a) in
         full force and effect following the termination of Executive's
         employment, MMI Management Services LP shall (a) provide Executive with
         written notice of such election and the applicable time period within
         ten business days of such termination of employment and (b) pay to
         Executive continued base salary under the provisions of Section 3(a) in
         effect at the time of Executive's termination for the period during
         which this Section 5(a) shall remain in effect, reduced, pro rata,
         during such election period, by any amounts paid or payable pursuant to
         Sections 4(a) and 4(b) and any continued salary under Section  7(c) of
         this Agreement.
     
      b. Non-Solicitation: During the Term of Employment and for twelve (12)
         months following the Term of Employment, the Executive agrees that the
         Executive will not, either on the Executive's own behalf or on behalf
         of any other person or entity (other than for the benefit of the
         Company or MMI Management Services LP), directly or indirectly, (i)
         solicit any person or entity that is a customer or vendor of the
         Company or MMI Management Services LP, or has been a customer or vendor
         of the Company or MMI Management Services LP during the prior twelve
         (12) months, to purchase any products or services the Company or MMI
         Management Services LP provides to the customer or sell any products or
         services the Company or MMI Management Services LP purchases from
         vendor, or (ii) interfere with any of the Company's or MMI Management
         Services LP's business relationships.
      c. No-Hire: During the Term of Employment and for twelve (12) months
         following the Term of Employment, the Executive agrees that the
         Executive will not, either on the Executive's own behalf or on behalf
         of any other person or entity (other than for the benefit of the
         Company or MMI Management Services LP), directly or indirectly, hire,
         solicit or encourage to leave the employ of or engagement by the
         Company or MMI Management Services LP any person who is then an
         employee or contractor of the Company or MMI Management Services LP or
         who was an employee or contractor of the Company or MMI Management
         Services LP within six (6) months of the date of such hiring,
         soliciting, or encouragement to leave the Company or MMI Management
         Services LP.
      d. Geographic Scope: The foregoing restrictions shall apply in the
         "Restricted Area" which means:
          i.  the continental United States; and
          ii. any location, storefront, address or place of business where a
              Covered Party is present and available for solicitation.
     
         The Executive will not circumvent the purpose of any restriction
         contained in Sections 5(a), 5(b) or 5(c) by engaging in business
         outside the geographic region covered by the above definition through
         remote means such as telephone, correspondence or computerized
         communication. "Covered Party" means those entities and/or persons who
         did business with the Company or MMI Management Services LP and that
         the Executive either (x) received Confidential Information about in the
         course of his duties, (y) had contact with during the Term of
         Employment or (z) supervised or had contact with in an employment or
         consulting capacity during the Term of Employment.
     
      e. Confidentiality:
          i.   During the Term of Employment and for three (3) years following
               the Term of Employment, the Executive shall hold all Confidential
               Information in a fiduciary capacity and agrees not to take any
               action which would constitute or facilitate the Unauthorized use
               or disclosure of Confidential Information. The Executive further
               agrees to take all reasonable measures to prevent the
               Unauthorized use and disclosure of Confidential Information and
               to prevent Unauthorized persons or entities from obtaining or
               using Confidential Information. The terms "Confidential
               Information" and "Unauthorized" shall have the meanings set forth
               in Sections 5(e)(iii) and (iv) of this Agreement respectively.
          ii.  Promptly upon termination, for any reason, of the Executive's
               employment with the Company or MMI Management Services LP, the
               Executive agrees to deliver to the Company or MMI Management
               Services LP all property and materials within the Executive's
               possession or control which belong to the Company or MMI
               Management Services LP or which contain Confidential Information.
          iii. As used in this Agreement, the term "Confidential Information"
               shall mean trade secrets, confidential or proprietary
               information, and all other information, documents or materials,
               owned, developed or possessed by the Company, MMI Management
               Services LP, or any of their parents, subsidiaries or affiliates,
               including any of their respective predecessors and successors,
               whether in tangible or intangible form, that is not generally
               known to the public or known to Executive prior to Executive's
               initial conversations with the Company regarding Executive's
               employment by the Company. Confidential Information includes, but
               is not limited to, (a) financial information, (b) products,
               (c) product and service costs, prices, profits and sales, (d) new
               business ideas, (e) business strategies, (f) product and service
               plans, (g) marketing plans and studies, (h) forecasts,
               (i) budgets, (j) projections, (k) computer programs, (l) data
               bases and the documentation (and information contained therein),
               (m) computer access codes and similar information, (n) software
               ideas, (o) know-how, technologies, concepts and designs,
               (p) research projects and all information connected with research
               and development efforts, (q) records, (r) business relationships,
               methods and recommendations, (s) existing or prospective client,
               customer, vendor and supplier information (including, but not
               limited to, identities, needs, transaction histories, volumes,
               characteristics, agreements, prices, identities of individual
               contacts, and spending, preferences or habits), (t) training
               manuals and similar materials used by the Company, MMI Management
               Services LP or any of their parents, subsidiaries or affiliates
               in conducting its business operations, (u) skills,
               responsibilities, compensation and personnel files of employees,
               directors and independent contractors of the Company, MMI
               Management Services LP or any of their parents, subsidiaries or
               affiliates, (v) competitive analyses, (w) contracts with other
               parties, and (x) other confidential or proprietary information
               that has not been made available to the general public by the
               Company's and MMI Management Services LP's senior management.
               Confidential Information shall not include the trade knowledge,
               skill and expertise developed by the Executive as a result of
               Executive's prior experience in the building products industry,
               but shall include such trade knowledge, skill and expertise
               developed during the Executive's Term of Employment.
          iv.  As used in this Agreement, the term "Unauthorized" shall mean:
               (a) in contravention of the Company's or MMI Management Services
               LP's lawful policies or procedures; (b) otherwise inconsistent
               with the Company's or MMI Management Services LP's lawful
               measures to protect its interests in the Confidential
               Information; (c) in contravention of any lawful instruction or
               directive, either written or oral, of a Company or MMI Management
               Services LP employee empowered to issue such instruction or
               directive; (d) in contravention of any duty existing under law or
               contract; or (e) to the material detriment of the Company or MMI
               Management Services LP.
          v.   In the event that the Executive is requested by any governmental
               or judicial authority to disclose any Confidential Information,
               the Executive shall give the Company or MMI Management Services
               LP, as applicable, prompt notice of such request (including, by
               giving the Company or MMI Management Services LP a copy of such
               request if it is in writing), such that the Company or MMI
               Management Services LP, as applicable, may seek a protective
               order or other appropriate relief, and in any such proceeding the
               Executive shall disclose only so much of the Confidential
               Information as is required to be disclosed.
     
      f. Discoveries and Works: All discoveries and works made or conceived by
         the Executive during and in the course of his employment by the Company
         and MMI Management Services LP, jointly or with others, that relate to
         the Company's or MMI Management Services LP's activities shall be owned
         by the Company or MMI Management Services LP, as applicable. The terms
         "discoveries and works" include, by way of example, inventions,
         computer programs (including documentation of such programs), technical
         improvements, processes, drawings, and works of authorship, including
         all educational and sales materials or other publications which relate
         to Company's or MMI Management Services LP's current business. The
         Executive shall promptly notify and make full disclosure to, and
         execute and deliver any documents reasonably requested by, the Company
         or MMI Management Services LP to evidence or better assure title to
         such discoveries and works by the Company or MMI Management Services
         LP, as applicable, assist the Company or MMI Management Services LP in
         obtaining or maintaining for itself at its own expense United States
         and foreign patents, copyrights, trade secret protection and other
         protection of any and all such discoveries and works, and promptly
         execute, whether during his employment or thereafter, all applications
         or other endorsements necessary or appropriate to maintain patents and
         other rights for the Company or MMI Management Services LP, as
         applicable, and to protect its title thereto.
         Representations, Warranties and Acknowledgements
               
          i.   The Executive acknowledges that (a) each of the Company and MMI
               Management Services LP considers Confidential Information to be
               commercially and competitively valuable to it and critical to its
               success; (b) Unauthorized use or disclosure of Confidential
               Information would cause irreparable harm to the Company and MMI
               Management Services LP; and (c) by this Agreement, each of the
               Company and MMI Management Services LP is taking reasonable steps
               to protect its legitimate interests in its Confidential
               Information.
          ii.  The Executive also acknowledges that businesses that are
               competitive with the Company and MMI Management Services LP
               include, but are not limited to, any business which manufactures
               or distributes fence, wire mesh, concrete accessories and wire
               products.
          iii. The Executive represents and warrants to the Company and MMI
               Management Services LP that he is not a party to any agreement,
               or non-competition or other covenant or restriction contained in
               any agreement, commitment, arrangement or understanding (whether
               oral or written), that in any way conflicts with or limits the
               Executive's ability to commence or continue to render services to
               the Company and MMI Management Services LP or that would
               otherwise limit the Executive's ability to perform all
               responsibilities in accordance with the terms and subject to the
               conditions of the Executive's employment.
     
      g. Remedies: In the event of breach or threatened breach by the Executive
         of any provision of Section 5 hereof, the Company or, as applicable,
         MMI Management Services LP shall be entitled to obtain (i) temporary,
         preliminary and permanent injunctive relief, in each case without the
         posting of any bond or other security, (ii) damages and an equitable
         accounting of all earnings, profits and other benefits arising from
         such breach, or threatened breach, (iii) recovery of all reasonable
         attorney's fees and costs incurred by the Company and/or MMI Management
         Services LP in obtaining such relief, and (iv) any other legal and
         equitable relief to which they may be entitled, including any and all
         monetary damages which Company and/or MMI Management Services LP may
         incur as a result of said breach or threatened breach. Pending
         arbitration pursuant to Section 8 of the Agreement, the Company and/or
         MMI Management Services LP shall be entitled to cease making any
         payments or providing any benefits to the Executive and to obtain
         temporary and preliminary injunctive relief as described in Section
         5(h)(i) from a court of competent jurisdiction. The Company and/or MMI
         Management Services LP may pursue any remedy available, including
         declaratory relief, concurrently or consecutively, in any order, and
         the pursuit of one such remedy at any time will not be deemed an
         election of remedies or waiver of the right to pursue any other remedy.

     Termination of Employment:
         
      a. Either the Executive or the Company and MMI Management Services LP may
         terminate the employment relationship at any time for any reason with
         or without Cause (as defined below). The date upon which the
         termination of the Executive's employment becomes effective pursuant to
         this Agreement shall be referred to herein as the "Termination Date."
         The Termination Date shall be the date upon which any of the following
         events shall occur or are designated to occur:
          i.   the death of the Executive;
          ii.  the Disability (as defined below) of the Executive;
          iii. the effective date designated in the Company's and MMI Management
               Services LP's written notice to the Executive of a termination of
               the Executive's employment for Cause (as defined below);
          iv.  the effective date designated in the Company's and MMI Management
               Services LP's written notice to the Executive of a termination of
               the Executive's employment Without Cause (as defined below);
          v.   resignation by the Executive Without Good Reason; or
          vi.  resignation by the Executive for Good Reason.
     
      b. For purposes of this Agreement, the "Disability" of the Executive shall
         mean the Executive's inability, because of mental or physical illness
         or incapacity, whether total or partial, to perform one or more of the
         primary duties of the Executive's employment with or without reasonable
         accommodation, and which continues for a period of ninety (90)
         consecutive days or any ninety (90) days within a one hundred eighty
         (180) day period.
      c. For purposes of this Agreement, the term "Cause" shall mean the
         Executive's (i) failure or refusal to substantially perform his duties
         as set forth in Section 2 above, or otherwise fulfill his material
         obligations to the Company and/or MMI Management Services LP, (ii)
         conviction or entry of a plea of guilty or nolo contendere, with
         respect to any felony; (iii) commission of any act of willful
         misconduct, gross negligence, fraud or dishonesty relating to the
         business of the Company and/or MMI Management Services LP; or (iv)
         violation of any material term of this Agreement or any material
         written policy of the Company or MMI Management Services LP.
         Notwithstanding the foregoing, Executive shall not be deemed to have
         been terminated for Cause under clauses (i) or (iv) of the preceding
         sentence, unless Executive shall have first been given advance written
         notice of termination of employment for Cause not less than thirty (30)
         days prior to the Termination Date, including an explanation of the
         basis for Executive's termination for Cause and Executive shall have
         been given the opportunity to cure or remedy any act or omission
         constituting Cause within the thirty (30) day period after receiving
         the termination notice.
      d. For purposes of this Agreement, "Without Cause" shall mean any
         reason(s) whatsoever (other than the reasons described in Sections
         6(a)(i), 6(a)(ii), 6(a)(iii) and 6(a)(v) hereof) or no reason.
      e. For purposes of this Agreement, "Good Reason" shall mean (i) assignment
         to Executive of duties or responsibilities on or after January 1, 2001,
         that are materially inconsistent with the duties described in Section 2
         hereof, without Executive's consent; or (ii) the Company's failure to
         pay to Executive any compensation due to Executive within sixty (60)
         days of the time such compensation is due to be paid.
      f. For purposes of this Agreement, "Without Good Reason" shall mean any
         reason(s) whatsoever (other than the reasons described in Section 6(e)
         hereof) or no reason.

     Payments Upon Termination of Employment.
      a. Death or Disability. If the Executive's employment hereunder is
         terminated due to the Executive's death or Disability pursuant to
         Sections 6(a)(i) or (ii) hereof, the Company or, MMI Management
         Services LP, as applicable, shall pay or provide to the Executive, the
         Executive's designated beneficiary or to the Executive's estate (i) all
         base salary pursuant to Section 3(a) hereof which has been earned but
         unpaid as of the Termination Date; (ii) any benefits to which the
         Executive may be entitled under any employee benefits plan, policy or
         arrangement pursuant to Section 3(c) hereof in which he is a
         participant in accordance with the written terms of such plan, policy
         or arrangement up to and including the Termination Date; and (iii) any
         amounts due pursuant to Section 3(d) hereof for expenses incurred up to
         and including the Termination Date.
      b. Termination for Cause or Resignation Without Good Reason. If the
         Executive's employment hereunder is terminated by the Company and MMI
         Management Services LP for Cause pursuant to Section 6(a)(iii) or due
         to the Executive's resignation Without Good Reason pursuant to Section
         6(a)(v), the Company or, MMI Management Services LP, as applicable,
         shall pay or provide to the Executive (i) all base salary pursuant to
         Section 3(a) hereof which has been earned but unpaid as of the
         Termination Date; (ii) any benefits to which the Executive may be
         entitled under any employee benefits plan, policy or arrangement
         pursuant to Section 3(c) hereof in which he is a participant in
         accordance with the written terms of such plan, policy or arrangement
         up to and including the Termination Date; and (iii) any amounts due
         pursuant to Section 3(d) hereof for expenses incurred up to and
         including the Termination Date.
      c. Termination Without Cause or Resignation for Good Reason. If, prior to
         October 16, 2001, the Executive's employment hereunder is terminated by
         the Company and MMI Management Services LP Without Cause pursuant to
         Section 6(a)(iv), or due to Executive's resignation for Good Reason
         pursuant to Section 6(a)(vi), in addition to those payments and
         benefits which the Executive would be entitled to receive under
         Sections 7(b) above, in the event the circumstances described therein
         were to occur, MMI Management Services LP shall continue to pay the
         Executive his base salary, as provided in Section 3(a), for the period
         from the Termination Date until October 15, 2001. Notwithstanding any
         obligation set forth in the preceding sentence, MMI Management Services
         LP shall have no obligation to continue to pay the Executive his base
         salary if Executive is employed or otherwise engaged in a consulting
         capacity by Subsequent Employer with respect to the period during which
         he is so employed or engaged.
      d. No Other Payments. Except as provided in this Agreement, the Executive
         shall not be entitled to receive any other payments or benefits from
         the Company or MMI Management Services LP due to the termination of the
         Executive's employment, including but not limited to, any employee
         benefits under any of the Company's employee benefits plans or
         arrangements (other than at the Executive's expense under the
         Consolidated Omnibus Budget Reconciliation Act of 1985 or pursuant to
         the written terms of any pension benefit plan in which the Executive is
         a participant in which the Company may have in effect from time to
         time) or any right to severance benefits.

 6.  Arbitration.
      a. Any controversy or claim arising out of or relating to this Agreement,
         the employment relationship between the Executive and the Company and
         MMI Management Services LP, or the termination thereof, including the
         arbitrability of any controversy or claim, which cannot be resolved
         amicably after a reasonable attempt to negotiate such a resolution
         (including by exhaustion of all grievance or claims procedures made
         available by the Company or MMI Management Services LP or any employee
         benefit plan of the Company or MMI Management Services LP) shall be
         submitted to arbitration under the auspices of the American Arbitration
         Association in accordance with its Commercial Dispute Resolution
         Procedures and Rules, as such rules may be amended from time to time,
         and at its office nearest to the Company's and MMI Management Services
         LP's place of business where the Executive works or to which the
         Executive reports. The award of the arbitrator shall be final and
         binding upon the parties, and judgment may be entered with respect to
         such award in any court of competent jurisdiction. Any arbitration
         under this Agreement shall be governed by and subject to the
         confidentiality restrictions set forth in Section 5(e) of this
         Agreement. The Executive acknowledges reading, prior to the signing of
         this agreement, the Commercial Dispute Resolution Procedures and Rules
         of the American Arbitration Association, which are available via the
         Internet at http://www.adr.org. Notwithstanding the foregoing, any
         controversy or claim arising out of or relating to any claim by the
         Company or MMI Management Services LP for temporary or preliminary
         relief with respect to Section 5 of this Agreement need not be resolved
         in arbitration and may be resolved in accordance with Section 5(h) of
         this Agreement.
      b. The Executive acknowledges that this agreement to submit to arbitration
         includes all controversies or claims of any kind (e.g., whether in
         contract or in tort, statutory or common law, legal or equitable) now
         existing or hereafter arising under any federal, state, local or
         foreign law (except claims by the Company or MMI Management Services LP
         for temporary or preliminary injunctive relief pursuant to Section 5 as
         set forth above), including, but not limited to, the Age Discrimination
         in Employment Act, Title VII of the Civil Rights Act of 1964, the Civil
         Rights Act of 1866, the Family and Medical Leave Act, the Employee
         Retirement Income Security Act, and the Americans With Disabilities
         Act, and all similar state laws, and the Executive hereby waives all
         rights thereunder to have a judicial tribunal resolve such claims.

 7.  Deductions and Withholding. The Executive agrees that the Company or MMI
     Management Services LP, as applicable, shall withhold from any and all
     compensation payable under this Agreement all federal, state, local and/or
     other taxes which the Company or MMI Management Services LP determines are
     required to be withheld under applicable statutes and/or regulations from
     time to time in effect and all amounts required to be deducted in respect
     of the Executive's coverage by and participation in applicable Executive
     benefit plans, policies or arrangements.
 8.  Entire Agreement. This Agreement embodies the entire agreement of the
     parties with respect to the Executive's employment and supersedes any other
     prior oral or written agreements between the Executive and the Company, MMI
     Management Services LP and their affiliates. This Agreement may not be
     changed or terminated orally but only by an agreement in writing signed by
     the parties hereto.
 9.  Waiver. The waiver by the Company or MMI Management Services LP of a breach
     of any provision of this Agreement by the Executive shall not operate or be
     construed as a waiver of any subsequent breach by the Executive. The waiver
     by the Executive of a breach of any provision of this Agreement by the
     Company or MMI Management Services LP shall not operate or be construed as
     a waiver of any subsequent breach by the Company or MMI Management Services
     LP.
 10. Governing Law. This Agreement shall be governed by, and construed in
     accordance with, the laws of the State of Texas, without regard to the
     choice of law rules of any state or where the Executive is in fact required
     to work.
 11. Assignability. The obligations of the Executive may not be delegated and,
     except as expressly provided in Section 7(a) relating to the designation of
     beneficiaries, the Executive may not, without the Company's and MMI
     Management Services LP's written consent thereto, assign, transfer, convey,
     pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
     interest therein. Any such attempted delegation or disposition shall be
     null and void and without effect. The Company, MMI Management Services LP
     and the Executive agree that this Agreement and all of the Company's and
     MMI Management Services LP's rights and obligations hereunder may be
     assigned or transferred by the Company or MMI Management Services LP to and
     may be assumed by and become binding upon and may inure to the benefit of
     any affiliate of or successor to the Company or MMI Management Services LP.
     The term "successor" shall mean (with respect to the Company or MMI
     Management Services LP or any of their respective subsidiaries) any other
     corporation or other business entity which, by merger, consolidation,
     purchase of the assets, or otherwise, acquires all or a material part of
     the assets or equity of the Company and MMI Management Services LP. Any
     assignment by the Company or MMI Management Services LP of its rights or
     obligations hereunder to any affiliate of or successor to the Company or
     MMI Management Services LP shall not be a termination of employment for
     purposes of this Agreement.
 12. Severability. If any provision of this Agreement as applied to either party
     or to any circumstances shall be adjudged by a court of competent
     jurisdiction or arbitrator to be void or unenforceable, the same shall in
     no way affect any other provision of this Agreement or the validity or
     enforceability of this Agreement. If any court or arbitrator construes any
     of the provisions of Section 5 hereof, or any part thereof, to be
     unreasonable because of the duration of such provision or the geographic or
     other scope thereof, such court or arbitrator may reduce the duration or
     restrict the geographic or other scope of such provision and enforce such
     provision to the maximum extent possible as so reduced or restricted.
 13. Notices. All notices to the Executive hereunder shall be in writing and
     shall be delivered personally, sent by overnight courier or sent by
     registered or certified mail, return receipt requested, to:

      

     Ronald R. Ross
     
     816 Hills Creek Road
     
     McKinney, Texas 75070
     
      
     
     with a copy to:
     
      
     
     Thomas W. Hughes, Esq.
     
     Winstead Sechrest & Minick
     
     5400 Renaissance Tower
     
     1201 Elm Street
     
     Dallas, Texas 75270
     
      
     
     All notices to the Company hereunder shall be in writing and shall be
     delivered personally, sent by overnight courier or sent by registered or
     certified mail, return receipt requested, to:
     
      
     
     MMI Products, Inc.
     
     515 West Greens Road, Suite 710
     
     Houston, Texas 77067
     
     Attention: Julius S. Burns, Chairman
     
      
     
     with a copy to:
     
      
     
     Michael A. Saslaw, Esq.
     
     Weil, Gotshal & Manges LLP
     
     100 Crescent Court, Suite 1300
     
     Dallas, Texas 75201
     
      
     
     All notices to MMI Management Services LP hereunder shall be in writing and
     shall be delivered personally, sent by overnight courier or sent by
     registered or certified mail, return receipt requested, to:
     
      
     
     MMI Management Services LP
     
     515 West Greens Road, Suite 710
     
     Houston, Texas 77067
     
     Attention: Julius S. Burns, Chairman
     
      
     
     with a copy to:
     
      
     
     Michael A. Saslaw, Esq.
     
     Weil, Gotshal & Manges LLP
     
     100 Crescent Court, Suite 1300
     
     Dallas, Texas 75201
     
      
     
     Any party may change the address to which notices shall be sent by sending
     written notice of such change of address to the other parties.

      

 14. Section Headings. The section headings contained in this Agreement are for
     reference purposes only and shall not affect in any way the meaning or
     interpretation of this Agreement.
 15. Counterparts. This Agreement may be executed in one or more counterparts,
     each of which shall be deemed to be an original, but all of which taken
     together shall constitute one and the same instrument.
 16. Voluntary Agreement. The Executive acknowledges that before entering into
     this Agreement, the Executive has had the opportunity to consult with any
     attorney or other advisor of his choice, and that this Section 18 of this
     Agreement constitutes advice from the Company and MMI Management Services
     LP to do so if he chooses. The Executive further acknowledges that he has
     entered into this Agreement of his own free will, and that no promises or
     representations have been made to him by any person to induce him to enter
     into this Agreement other than the express terms set forth herein. The
     Executive further acknowledges that he has read this Agreement and
     understands all of its terms, including the waiver of the right to have all
     disputes with and claims against the Company or MMI Management Services LP
     decided in a judicial forum set forth in Section 8.
 17. Company Guaranty. In order to induce Executive to enter into this
     Agreement, the Company guarantees the performance of all of MMI Management
     Services LP's obligations hereunder in accordance with the terms hereof.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.



MMI PRODUCTS, INC.

By: /s/ Julius S. Burns

Julius S. Burns, President and Chief Executive Officer

MMI MANAGEMENT SERVICES LP

By: MMI Products, Inc.,

its general partner

By:/s/ Julius S. Burns

Julius S. Burns, President and Chief Executive Officer

/s/ Ronald Ross

Ronald R. Ross

